Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
1.	This initial office action is based on the application filed on January 6th, 2020, which claims 1-14 have been presented for examination.

Status of Claim
2.	Claims 1-14 are pending in the application and have been examined below, of which, claims 1 and 8 are presented in independent form.

Priority
3.	This application is CON of 15/890,024 filed on 02/06/2018 PAT 10528343.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 9/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Notes
5.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the 

 Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,528,343. Although the claims at issue are not identical, they are not patentably distinct from each other because 1-4 of US Patent No. 10,528,343 recites the elements of claims 1-14 of instant application 16/735,407.

Instant Application
16/735,407
U.S. Patent No. 10,528,343

 1. A method for displaying code objects of a source installation of an application to be 5transformed into a target installation of the application, comprising: 





displaying, by a computing device, a first region representative of a source installation; 


displaying a first plurality of sub-regions within the first region, by the computing device, each sub-region corresponding to a category of code objects of the source installation, 10each sub-region having a size proportional to a value of a first characteristic of the category of code objects and a color selected from a predetermined plurality of colors according to a value of a second characteristic of the category of code objects;

 receiving a selection of a first sub-region of the first plurality of sub-regions via an input device of the computing device, the first sub-region corresponding to a first category of 15code objects;

 in response to the selection of the first sub-region, replacing the display of the first region with a display of the first sub-region and a second plurality of sub-regions within the first sub-region, each of the second plurality of sub-regions corresponding to a sub-category of the first category of code objects of the selected first sub-region, and each of the second 20plurality of sub-regions having a size proportional to a value of the first characteristic of the corresponding sub-category and a color selected from a predetermined plurality of colors according to a value of the second characteristic of the corresponding sub-category;

5. The method of claim 1, further comprising: receiving a selection of a second sub-region of the second plurality of sub-regions and a transformation action to be performed on code objects of the second sub-region, by the computing device; and 

adding an identification of the transformation action to entries, in a list of code objects of the source installation, corresponding to each code object of the second sub-region.

6. The method of claim 1, wherein the first characteristic comprises a number of code objects within the corresponding region or sub-region.
wherein an entry point comprises an input to or output from a code object in a different region or sub-region;

4. The method of claim 1, wherein the second characteristic comprises an identifier of a number of differences between code objects of the source installation and code objects of the target installation within the corresponding region or sub-region.

2. The method of claim 1, wherein the first characteristic comprises a number of entry points of the corresponding region or sub-region.

3. The method of claim 2, wherein an entry point comprises an input to or output from a code object in a different region or sub-region.




7. The method of claim 1, wherein the first characteristic comprises a number of code objects within the corresponding region or sub-region identified as capable of automatic or semi- automatic transformation.




8. A system for displaying code objects of a source installation of an application to be transformed into a target installation of the application, comprising: an analysis agent, and a display device; wherein the display device is configured to:

Claims 8-14 recite the limitations similar to claims 1-7.




1.  A method for displaying code objects of a source installation of an application to be transformed automatically into a target installation of the 
application, comprising:
 providing, by a computing device, a heat map interface in which characteristics of a source installation are displayed;  

displaying, by the computing device, a first region within the heat map interface representative of the source installation;  

displaying, by the computing device, a first plurality of sub-regions within the first region, each 
sub-region corresponding to a category of code objects of the source installation, each sub-region having a size proportional to a value of a first 
characteristic of the category of code objects and a color selected from a predetermined plurality of colors according to a value of a second 
characteristic of the category of code objects; 

 receiving a selection of a first sub-region of the first plurality of sub-regions via an input device of the computing device, the first sub-region corresponding to a first category of code objects;  

in response to the selection of the first sub-region, replacing the display of the first region with a display of the first sub-region and a second plurality of sub-regions within the first sub-region, each of the second plurality of sub-regions corresponding to a sub-category of the first category of code objects of the selected first sub-region, and each of the second plurality of sub-regions having a size proportional to a value of the first characteristic of the corresponding subcategory and a color selected from a predetermined plurality of colors according to a value of the second characteristic of the corresponding sub-category; 



 receiving, by the computing device, a section of a second sub-region of the second plurality of sub-region and a transformation action to be performed on code objects of the second 
sub-region;  and 

adding, by the computing device, an identification of the transformation action to entries, in a list of code objects of the source installation, corresponding to each code object of the second sub-region; 
 
wherein the first characteristic comprises a number of entry points of the corresponding region or sub-region and a number of code objects within the 
corresponding region or sub-region, each entry point comprising an input to or output from a code object in a different region or sub-region;  and 

wherein the second characteristic comprises an identifier of a number of differences between code objects of the source installation and code objects of the target installation within the corresponding region or sub-region. 
 
    











2.  The method of claim 1, wherein the first characteristic comprises a number of code objects within the corresponding region or sub-region identified as capable of automatic or semi-automatic transformation. 
 



3.  A system for displaying code objects of a source installation of an application to be transformed automatically into a target installation of the 
application, comprising:


Claims 3-4 recite the limitations similar to claims 1-2.







	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 2, 4, 6-9, 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araya et al. (US Pub. No. 2015/0234642 A1 – herein after Araya) in view of Katkere et al. (US Pub. No. 2016/0092204 A1 – IDS filed on 9/30/2020 – herein after Katkere) 

Regarding claim 1. 
Araya discloses 
A method for displaying code objects of a source installation of an application to be transformed into a target installation of the application (User interfaces of a software platform that generates transformed code from source code enable interaction with the codes – See Abstract), comprising: 
displaying, by a computing device, a first region (display an original code/ a first original code region – See Fig. 7, block 702) representative of a source installation (displaying original code/source code – See Fig. 7.  Examiner notes display user interface the source code is a first region); 
displaying a first plurality of sub-regions within the first region (The component display section may displays one or more code sections, e.g., files, of the by the computing device, each sub-region corresponding to a category of code objects of the source installation (the code portions 714(1)-714(N) corresponding each section/file – See paragraph [0098] and Fig. 7.  Examiner notes each file 706 corresponding to component types/classes – See Fig. 7, 714(1)-714(N), each sub-region having a size [proportional to a value] of a first characteristic of the category of code objects (analysis may identify redundant code and consolidate functionality accordingly – See paragraph [0034]; amount/size of original code portion – See paragraphs [0095, 0100]) and a color selected from a predetermined plurality of colors according to a value of a second characteristic of the category of code objects (The indicators may be different text colors, different text color highlighting, different text font or size, and/or other different forms of text emphasis.  In an example with respect to the original code section 714(4), the code display section 712 may use a first color to show new coding that is added to the transformed code 116.  For instance, at least a part of the code portion 716 may be shown in blue.  A second color may be used to designate that a code portion is identical in both the source code 102 and the transformed code 116.  For instance, the code portion 716(2) may be shown in pink – See paragraph [0100]); 
receiving a selection of a first sub-region (select a file – see Fig. 7, 706) of the first plurality of sub-regions (plurality of files – See block 706 and Fig. 7) via an input device of the computing device (a port of a selected portion of the original application – see paragraph [0055].  Examiner notes that application porting user the first sub-region corresponding to a first category of code objects (display the code objects – See Fig. 7, block 708.  Examiner notes that when select file, list of code class/type 714(1)-714(N) displayed – See Fig. 7, block 708); 
in response to the selection of the first sub-region (the code display section 712 of the transformed code display section 704 may display one or more transformed code portions that correspond to the selected original code portion – See paragraph [0098]), replacing the display of the first region with a display of the first sub-region and a second plurality of sub-regions within the first sub-region (The compare user interface may enable the user to compare a code section in the source code 102 to one or more corresponding code sections in the transformed code…the location and placement of additional codes to implement in the transformation – See paragraph [0095]), each of the second plurality of sub-regions corresponding to a sub-category of the first category of code objects of the selected first sub-region (The similarity score may be determined dynamically by comparing the source code against the transformed code – See paragraph [0101]), and each of the second plurality of sub-regions having a size [proportional to a value] of the first characteristic of the corresponding sub-category (the code display section 712 may show different colors for different values of similarity from a similarity score, display a percentage similarity value calculated from a similarity score, etc.  – See paragraph [0101]) and a color selected from a predetermined plurality of colors according to a value of the second characteristic of the corresponding sub-category (a transformed code portion may be highlighted with a specific shade of a particular color value for the transformed code portion – See paragraph [0102]).
Araya does not disclose
each sub-region having a size proportional to a value of a first characteristic of the category of code objects;
each of the second plurality of sub-regions having a size proportional to a value of the first characteristic of the corresponding sub-category.
Katkere discloses
each sub-region having a size proportional to a value of a first characteristic of the category of code objects (A common set of edges can include row (also referred to as x-axis), column (also referred to as y-axis), category, values, color shape, size, etc. For example, a scatter chart may use all of those edges.  A bar chart may use row, column, category, values, color, and size.  A pivot table may use all of the common set of edges except for detail – See paragraphs [0031-0034], [0052]);
each of the second plurality of sub-regions having a size proportional to a value of the first characteristic of the corresponding sub-category (Different visualizations of different visualization types may have a different set of edges.  For instance a pie chart can have the following edges: color, size, etc. while a bar chart may have the following edges: x/col, y/row, color, category, values, color, size, etc. – See paragraphs [0032-0034] and [0052]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Katkere’s teaching into Araya’s invention because incorporating Katkere’s teaching would enhance Araya to enable to generate a 

Regarding claim 2, the method of claim 1, 
Araya discloses 
wherein the first characteristic comprises a number of entry points of the corresponding region or sub-region (The directory path field 614 may enable a user to enter a directory location at which the project is located.  The project name field 616 may display the name of the project that resides at the directory location – see paragraph [0092]).

Regarding claim 4, the method of claim 1, 
Araya discloses 
wherein the second characteristic comprises an identifier of a number of differences between code objects of the source installation and code objects of the target installation within the corresponding region or sub-region (Code separation is the process of identifying which portions of the source code of the original application map to different portions of a target architecture – See paragraph [0030].  The user interface to provide a directory path field 614 and a project name field 616.  The directory path field 614 may enable a user to enter a directory location at which the project is located.  The project name field 616 may display the name of the project that resides at the directory location – See paragraph [0092]).

Regarding claim 6, the method of claim 1, 
Araya discloses 
wherein the first characteristic comprises a number of code objects within the corresponding region or sub-region (the user interface may be used to highlight the differences between corresponding code sections of the source code and the transformed code, the degrees of confidence in the proper transformation between the source code and the transformed code, and/or the alignment of the transformations that occur between the source code and the transformed code.  The functions of the comparison module 242 are further described in FIG. 7 – See paragraph [0049])

Regarding claim 7, the method of claim 1, 
Araya discloses 
wherein the first characteristic comprises a number of code objects within the corresponding region or sub-region identified as capable of automatic or semi- automatic transformation (Code separation is the process of identifying which portions of the source code of the original application map to different portions of a target architecture – see paragraph [0030].  We turn now to the automation of code separation.  FIG. 1 is an exemplary context diagram 100 for code separation with semantic guarantees.  Specifically, an automated software application transformation may be considered in terms of moving from concrete terms to abstract terms, as represented by the horizontal dotted line – See paragraph [0035]).

Regarding claim 8. 

A system for displaying code objects of a source installation of an application to be transformed into a target installation of the application (Fig. 2), comprising: 
an analysis agent, and a display device (Subsequently, the software platform may cause a display of a user interface of the application on a display device – See Abstract); 
wherein the display device is configured to: 
Regarding claim 8, recites the same limitations as rejected claim 1 above.
Regarding claim 9, recites the same limitations as rejected claim 2 above.
Regarding claim 11, recites the same limitations as rejected claim 4 above.
Regarding claim 13, recites the same limitations as rejected claim 6 above.
Regarding claim 14, recites the same limitations as rejected claim 7 above.

9.	Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araya and Katkere as applied to claims 1 and 14 respectively above, and further in view of Dingman (2016/0321307 A1 – IDS filed on 9/30/2020 – herein after Dingman).

Regarding claim 3, the method of claim 2, 
Dingman discloses 
wherein an entry point comprises an input to or output from a code object in a different region or sub-region (A mapping region arranged between the source 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Dingman’s teaching into Araya’s and Katkere’s invention because incorporating Dingman’s teaching would enhance Araya and Katkere to enable to map a variety of different data sources and data targets as suggested by Dingman (paragraph [0169]).

Regarding claim 10, recites the same limitations as rejected claim 3 above.

10.	Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araya and Katkere as applied to claims 1 and 14 respectively above, and further in view of Nishikawa et al. (2017/0090916 A1 – IDS filed on 9/30/2020 – herein after Nishikawa).

Regarding claim 5, the method of claim 1, 
Araya discloses 
receiving a selection of a second sub-region of the second plurality of sub-regions and a transformation action to be performed on code objects of the second sub-region, by the computing device (The comparison user interface 700 may display a corresponding code section of the transformed code 116 in a second portion of the user interface – See paragraph [0112]).
adding [an identification of the transformation action to entries, in a list of] code objects of the source installation, corresponding to each code object of the second sub-region (The transformed code portion 716(4) may include more coding than the original code portion 714(4), as additional coding (e.g., wrapper code) is added as a part of the transformation – See paragraph [0099]).
Araya does not discloses 
adding an identification of the transformation action to entries, in a list of code objects of the source installation, corresponding to each code object of the second sub-region.
Nishikawa discloses 
adding an identification of the transformation action to entries, in a list of code objects of the source installation, corresponding to each code object of the second sub-region (add up number of source code units in directory – See Fig. 2, step S51).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Nishikawa’s teaching into Araya’s and Katkere’s invention because incorporating Nishikawa’s teaching would enhance Araya and Katkere to enable to add up the number of source code units in each column of the source code unit as suggested by Nishikawa (paragraph [0167]).
Regarding claim 12, recites the same limitations as rejected claim 5 above.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Akkiraju et al. (US Pub. No. 2010/0082407 A1) discloses a plurality of correlations is inferred among said models using daisy-chain analyses that navigate the hub and spoke network of models, and heat map is generated.  Heat map analysis, application shortfall analysis, organization shortfall analysis, solution analysis, and business case analysis are performed – See Abstract and specification for more details.
Chatty et al. (US Pub. No. 2018/0373504 A1) discloses a method to generate computer instructions to control a representation of one or more objects, said representation being defined at least by attributes of said one or more objects, said method comprising: representing, in a graphical form, a source attribute of an object, possible values of the source attribute and one or more target attributes of said one or more objects – See Abstract and specification for more details.
Fan et al. (US Pub. No. 2015/0070379 A1) discloses manage color representations for a digital map are described.  A method may comprise receiving category information having multiple categories defined for a geographic area of a digital map, each of the multiple categories having a category value.  The method may further comprise selecting at least one color to represent two or more categories of the multiple categories – See Abstract and specification.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONGBAO NGUYEN/           Examiner, Art Unit 2192